Citation Nr: 0010819	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral trench 
foot.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota which denied the 
benefits sought on appeal. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing a current diagnosis of trench foot. 

2.  There is no competent medical evidence of record of a 
nexus or link between any current knee disorder and the 
veteran's period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for trench foot is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  38 
U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for trench foot and a bilateral knee disorder as a 
result of his service during World War II.  Specifically, the 
veteran contends that he developed trench foot as a result of 
being exposed to severe weather conditions including cold 
rain, mud, snow and freezing temperatures.  Additionally, the 
veteran contends that his bilateral knee disorder is the 
result of a combat accident during which he was thrown from a 
jeep and landed on his knees on the pavement.  

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991). Arthritis 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

For a service connection claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran's service medical records dated May 1942 to 
November 1945 and sick reports dated September 1942 to 
December 1942 are negative for treatment for or a diagnosis 
of trench foot, or any type of knee disorder.  A November 
1945 Report of Physical Examination prior to discharge shows 
that the veteran had normal feet and no musculoskeletal 
defects.  

Postservice medical records consist of VA inpatient and 
outpatient treatment records dated July 1988 to March 1997.  
In July 1988, the veteran was advised that he had hammertoes 
bilaterally.  When asked if he would like to be considered 
for an orthopedic evaluation or a foot clinic evaluation, he 
refused the same indicating that "they [his hammertoes] do 
not bother me that much."  A February 1991 hospitalization 
report indicates that the veteran had right foot cellulitis.  
A treatment note also dated in February 1991 shows that the 
veteran presented with a three-day history of swelling, 
redness and pain in his right foot, but the veteran indicated 
that he had no history of trauma or injury to his right foot.  
A March 1991 hospitalization report showed that the veteran 
had hammertoes and pes planus with calluses and corns.  On 
several occasions, including in May 1995, the veteran was 
treated for ulcers of the lower right extremity and it was 
indicated that he might have peripheral vascular disease.  
The veteran's physicians did not address the cause of the 
veteran's foot disorders, nor did they diagnose trench foot.  

X-rays of the knees dated September 1993 and May 1994 showed 
that the veteran has severe, advanced degenerative joint 
disease of the right knee with lesser involvement of the left 
knee.  A July 1995 hospitalization report shows that the 
veteran was diagnosed with acute septic right knee with known 
osteoarthritis.  In August 1995 and September 1995, the 
veteran was treated for a septic right knee and was described 
as having limited mobility due to severe arthritis.  It was 
also indicated that he was on a waiting list to undergo right 
knee arthroplasty.  However, the veteran's records do not 
contain a medical opinion that there is a link or nexus 
between any current knee disorder and his period of service. 

During a personal hearing held at the RO in St. Paul, 
Minnesota in April 1999, the veteran testified that other 
infantrymen were injured in the combat accident during which 
he injured his knees.  Specifically, the veteran mentioned W. 
E. B., who is now deceased, and G. T. P..  The veteran 
described riding in a jeep that was hit by a tank.  When his 
jeep was hit, he was thrown to the ground and landed on his 
knees.  He requested the VA to research the records of the 
infantrymen mentioned in order to help verify that the 
veteran did in fact sustain traumatic knee injuries during 
service.  With regard to his claim for trench foot, the 
veteran testified that during his period of service, he was a 
company courier as well as a machine gunner.  In these 
positions, he was frequently exposed to the elements and his 
feet were often cold and wet.  The veteran and his wife 
testified that he had trouble with his feet in the 1980s.  
The veteran's wife also testified that the veteran has 
complained of knee and foot problems for many years.  

A memorandum in the veteran's claims file shows that W. E. 
B.'s claims file was reviewed and showed that he was injured 
in a truck accident in June 1944.  There was no mention of 
the veteran in those treatment records. 

The veteran's service medical records do not show that the 
veteran was treated for or diagnosed with trench foot, or any 
knee disorder.  However, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Applying this standard to the present case, the 
Board accepts the veteran's assertions regarding exposure to 
extreme weather conditions and being involved in an accident 
as true.  Nonetheless, the veteran has failed to submit 
competent medical evidence that he has a current diagnosis of 
trench foot or that his current knee problems are related to 
his period of active service.  
 
The competent medical evidence of record establishes that the 
veteran has hammertoes, pes planus and corns and calluses of 
the feet.  Additionally, the veteran has been shown to have 
ulcers of the lower right extremity.  Yet, the record is 
devoid of any evidence of a current diagnosis of trench foot.  
Additionally, the veteran has been shown to have degenerative 
joint disease of both knees, as well as septic arthritis of 
the right knee.  However, there is no evidence in this case 
to show that the veteran's arthritis manifested to a 
compensable degree within one year of his discharge from 
service.  Thus, any claim of entitlement to service 
connection for arthritis of the knees on a presumptive basis 
is not well grounded.  Further, the veteran has failed to 
submit medical evidence of a nexus between the current 
diagnosis of degenerative joint disease of the knees and his 
period of active service.  While the veteran and his wife 
clearly believe that he has trench foot and that his current 
knee disorders are related to his period of active service, 
the veteran and his wife, as lay persons, are not competent 
to offer opinions which require medical expertise, such as 
whether the veteran currently has trench foot, or whether his 
knee problems are etiologically related to his period of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of such competent medical evidence, 
the veteran has not submitted well-grounded claims for 
service connection and his claims must be denied.  The claims 
are also not well grounded under 38 C.F.R. § 3.303(b) and 
Savage, because chronic foot and knee disorders were not 
demonstrated in service, and there is no competent medical 
evidence of a nexus between current disorders, conditions 
observed in service and continuous postservice 
symptomatology.   

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claims for service connection.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
these claims for service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for trench foot and a bilateral knee 
disorder.  See Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).



ORDER

A well grounded claim not having been submitted, service 
connection for bilateral trench foot is denied.

A well grounded claim not having been submitted, service 
connection for a bilateral knee disorder is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


